 1   Douglas D. Gerrard, Esq.
     Nevada Bar No. 4613
 2   Nathan R. Henderson, Esq.
     Nevada Bar No. 13145
 3   2450 St. Rose Parkway, Suite 200
     Las Vegas, Nevada 89074
 4   (702) 796-4000
     Attorneys for Plaintiff,
 5   Alisa Gifford
 6                              UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8   ALISA GIFFORD, a resident of Oregon,                 Case No: 2:18-cv-00232-APG-VCF
 9
                           Plaintiff,
10
     vs.
11
     DANA FORTE, D.O., LTD., d/b/a,
12   FORTE FAMILY PRACTICE, a Nevada
     domestic professional corporation;
13   DANA FORTE, D.O., a resident of Nevada;
     JOHN DOE DEFENDANTS I through X;
14   ROE CORPORATIONS I through X,
15                     Defendants.
     ____________________________________
16
          STIPULATION AND ORDER TO RESCHEDULE SETTLEMENT CONFERENCE
17
             Plaintiff ALISA GIFFORD (“Plaintiff”), by and through her attorneys of record at the
18
     law firm of Gerrard Cox Larsen, and Defendants DANA FORTE, D.O., LTD., d/b/a FORTE
19
     FAMILY PRACTICE (“Forte Family Practice”) and DANA FORTE, D.O. (“Forte”)
20
     (collectively, the “Defendants”), by and through their attorneys of record at the law firm of
21
     Sylvester & Polednak, Ltd., respectfully submit the following Stipulation and Order to
22
     Reschedule Settlement Conference and agree and stipulate as follows:
23
             1.     On May 3, 2019, an Order [ECF No. 32] was entered setting a settlement
24
                    conference in this Matter for July 8, 2019 at 10:00 a.m.
25
             2.     Due to scheduling conflicts the parties are not available for the settlement
26
                    conference on July 8, 2019.
27
             3.     The parties now therefore stipulate agree to reschedule the settlement
28
                    conference.
     //
 1           4.       The parties request one of the following dates for the settlement conference:
 2                    September 16, 2019
 3                    September 17, 2019
 4                    September 18, 2019
 5                    September 19, 2019
 6           IT IS SO STIPULATED.
 7   DATED this 20th day of June, 2019.                           DATED this 20th day of June, 2019.
 8   GERRARD COX LARSEN                                           SYLVESTER & POLEDNAK, LTD.
 9
     /s/ Douglas D. Gerrard, Esq.                                 /s/ Matthew T. Kneeland, Esq.
10   Douglas D. Gerrard, Esq.                                     Jeffrey R. Sylvester, Esq.
     Nevada Bar No. 4613                                          Nevada Bar No. 4396
11   Nathan R. Henderson, Esq.                                    Matthew T. Kneeland, Esq.
     Nevada Bar No. 13145                                         Nevada Bar No. 11829
12   2450 St. Rose Parkway, Ste. 200                              1731 Village Center Circle
     Las Vegas, NV 89074                                          Las Vegas, NV 89134
13   Attorneys for Plaintiff                                      Attorneys for Defendants
14
                                                       ORDER
15
             The Court having considered the stipulation submitted by the parties and good cause appearing
16
     therefore hereby ORDERS that the settlement conference currently scheduled for July 8, 2019, shall be
17
     rescheduled for September 24, 2019 at 10:00 AM. The confidential statement is due by 4:00 PM, September 17,
18
     2019. All else as stated in the order scheduling the settlement conference (ECF NO. 32) remains unchanged.
19           IT IS SO ORDERED.
                                                         ____________________________________
20                                                       United States Magistrate Judge
                                                                     6-21-2019
21                                                       DATED:___________________________
22
23
24
25
26
27
28


                                                           2
